Electronically Filed
                                                          Supreme Court
                                                          SCAD-XX-XXXXXXX
                                                          07-NOV-2018
                                                          09:37 AM
                            SCAD-XX-XXXXXXX

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


           In re: Application for the Reinstatement of

                         JANET CLARE MILLER


                        ORIGINAL PROCEEDING
                         (ODC 10-006-8840)

                                 ORDER
 (By: Recktenwald, C.J., Nakayama, Mckenna, Pollack, and Wilson, JJ.)

          Upon review of Respondent Janet Clare Miller’s
October 18, 2018 petition for reinstatement, and the record,
          IT IS HEREBY ORDERED that Respondent Miller is
reinstated to the practice of law in this jurisdiction, effective
upon entry of this order.
          IT IS FURTHER ORDERED that Respondent Miller shall
contact the Hawai#i State Bar Association prior to her resumption
of practice to ensure that she is in compliance with Rule 17 of
the Rules of the Supreme Court of the State of Hawai#i governing
administrative registration of licensed attorneys in this
jurisdiction.
          DATED: Honolulu, Hawai#i, November 7, 2018.
                                         /s/ Mark E. Recktenwald
                                         /s/ Paula A. Nakayama
                                         /s/ Sabrina S. McKenna
                                         /s/ Richard W. Pollack
                                         /s/ Michael D. Wilson